Title: From Alexander Hamilton to James McHenry, 21 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York Sep. 21. 1799
          
          I have taken all preliminary measures towards the execution of the object of your letter of the 6 instant; except as to the nominat appointment of Lt. Laidlie to act as Pay and Quarter Master for to the recruiting party of the second Regiment. That officer has lately brought upon himself exposed himself to a suspicion which must bring him before a General Court Martial. I propose to you in his plan Lt. Richmond, now at New Brunswick, who is understood to be qualified, if there be nothing in his character to forbid. I wish I had better information of characters than I possess or can now obtain.
          I prefer have concluded on employing the agency of such to employ Agents of this description  though attended with a small extra expence. Because seniority may will necessarily designate the Commander of the party; and it is conceivable he may not possess the peculiar qualities qualifications of accountantship &c. Besides that the cooperation of two persons forms a useful check.
          Major Bewel of the 2 Regiment will direct the service in Vermont. Major Cass of the third for the present in Delaware. He mentions intimates that he is not now in a condition for any active service on the field. But he may be a useful stationary superintendant of a Recruiting party.
          I am just told that General Pinckney with his lady sick are arrived at New Port
          With great considern I am Sir Yr Obe sr
          
            A H
          
          The Secy of War
        